DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,849,763 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 6 is objected to because of the following informalities:  In Line 5, the word  --and-- should be added after the semi-colon, in Line 10, the words --bone screw--should be added before the word “bore”, and a period should be added at the end of the claim. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  In Lines 4-5, the words “bone screw first bore” should be replaced with the words --first bone screw bore--. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  In Line 2, the word --and-- should be added after the semi-colon, and in Line 4, the word “and” should be deleted. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In Line 9, a comma should be added after the word “post”, and in Line 11, the word --arm-- should be added before the word “is”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  In Line 4, the word --and-- should be added after the semi-colon. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In Line 10, a comma should be added after the word “post”, and a period should be added at the end of the claim. Furthermore, it is noted that Lines Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-13 & 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 at Lines 10-12 recites the limitation “wherein the first arm is configured to pivot between a first position and a second position where the first bone screw bore is substantially coaxial with the axis and positioned at the top of the body” which seeks to introduce new matter as the specification does not recite the underlined portion of this limitation, the drawings do not depict any specific axes, and there is nothing in the disclosure describing a second position of the first arm where the first bone screw bore is coaxial with another axis. Appropriate correction is required. 
Claim 6 at Lines 9-11 recites the limitation “wherein the second arm is configured to pivot between a first position and a second position where the second bore is substantially coaxial with the axis and positioned at the top of the body” which seeks to introduce new matter as the specification does not recite the underlined portion of this limitation, the drawings do not depict any specific axes, and there is nothing in the disclosure describing a second position of the second arm where the second bone screw bore is coaxial with another axis. Appropriate correction is required. 
Claim 11 at Line 10 recites the limitation “wherein the first bore is coaxial with the axis” which seeks to introduce new matter as the specification does not recite the underlined portion of this limitation, the drawings do not depict any specific axes, and there is nothing in the disclosure describing the first bore being coaxial with another axis. On the contrary, it appears from the drawings that it would be impossible to have the first bore coaxial with an axis running from the front to the back of the body since when the first arm is in the second (expanded/open) position, the first arm having the first bore is attached to, extending from, and arranged underneath/above the body and thus the two could possibly be in parallel or at angle with respect to one another, but could not be arranged along the same axis. Appropriate correction is required.
Claim 12 at Lines 8-9 recites the limitation “and wherein in the expanded position the first bore in the first arm is coaxial with the axis” which seeks to introduce new matter as the specification does not recite the underlined portion of this limitation, the drawings do not depict any specific axes, and there is nothing in the disclosure describing the first bore being coaxial with another axis. On the contrary, it appears from the drawings that it would be impossible to have the first bore coaxial with an axis running from the front to the back of the body since when the first arm is in the second (expanded/open) position, the first arm having the first bore is attached to, extending from, and arranged underneath/above the body and thus the two could possibly be in parallel or at angle with respect to one another, but could not be arranged along the same axis. Appropriate correction is required.
Claim 13 at Lines 4-5 recites the limitation “wherein in the expanded position the first bore in the first arm is coaxial with the axis” which seeks to introduce new matter as the specification does not recite the underlined portion of this limitation, the drawings do not depict any specific axes, and there is nothing in the disclosure describing the first bore being coaxial with another axis. On the contrary, it appears from the drawings that it would be impossible to have the first bore coaxial with an axis running from the front to the back of the body since when the first arm is in the second (expanded/open) position, the first arm having the first bore is attached to, extending from, and arranged underneath/above the body and thus the two could possibly be in parallel or at angle with respect to one another, but could not be arranged along the same axis. Appropriate correction is required.
Claim 13 at Lines 11-12 recites the limitation “and wherein in the expanded position the second bore in the second arm is coaxial with the axis” which seeks to introduce new matter as the specification does not recite the underlined portion of this limitation, the drawings do not depict any specific axes, and there is nothing in the disclosure describing the second bore being coaxial with another axis. On the contrary, it appears from the drawings that it would be impossible to have the second bore coaxial with an axis running from the front to the back of the body since when the second arm is in the second (expanded/open) position, the second arm having the second bore is attached to, extending from, and arranged underneath/above the body and thus the two could possibly be in parallel or at angle with respect to one another, but could not be arranged along the same axis. Appropriate correction is required.
Claim 16 at Lines 13-14 and Claim 17 at Lines 5-6 recites the limitation “wherein the first bore is coaxial with the axis” which seeks to introduce new matter as the specification does not recite the underlined portion of this limitation, the drawings do not depict any specific axes, and there is nothing in the disclosure describing the first bore being coaxial with another axis. On the contrary, it appears from the drawings that it would be impossible to have the first bore coaxial with an axis running from the front to the back of the body since when the first arm is in the second (expanded/open) position, the first arm having the first bore is attached to, extending from, and arranged underneath/above the body and thus the two could possibly be in parallel or at angle with respect to one another, but could not be arranged along the same axis. Appropriate correction is required.
Claim 16 at Lines 17-18 and Claim 17 at Lines 11-12 recites the limitation “wherein the second bore is coaxial with the axis” which seeks to introduce new matter as the specification does not recite the underlined portion of this limitation, the drawings do not depict any specific axes, and there is nothing in the disclosure describing the second bore being coaxial with another axis. On the contrary, it appears from the drawings that it would be impossible to have the second bore coaxial with an axis running from the front to the back of the body since when the second arm is in the second (expanded/open) position, the second arm having the second bore is attached to, extending from, and arranged underneath/above the body and thus the two could possibly be in parallel or at angle with respect to one another, but could not be arranged along the same axis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-10 & 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 at Line 3 recites the limitation “a coaxial insertion hole” which renders the claim indefinite as it is unclear what a coaxial insertion hole is and what the insertion hole is coaxial with. For purposes of examination, the limitation is being interpreted as “an insertion hole”. Appropriate correction is required. 
Claim 3 at Line 11 recites the limitation “the axis”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “an axis”. Appropriate correction is required. 
Claim 3 at Line 12 recites the limitation “the top of the body”. There is insufficient antecedent basis for “the body” and thus “the top of the body” in the claim. For purposes of examination, the limitation is being interpreted as “a top of the first plate”. Appropriate correction is required.
Claim 6 at Line 7 recites the limitation “wherein the second and second lateral bosses are spaced apart and receive a portion of the second plate” which renders the claim indefinite as it is unclear what the “the second” limitation is referring to in the claim. The second what? For purposes of examination, the limitation is being interpreted as “wherein the first and second lateral bosses are spaced apart and receive a portion of the second plate”. Appropriate correction is required.
Claim 16 at Line 16 recites the limitation “the second arm coupled to the body”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “a second arm coupled to the body”. Appropriate correction is required.
Claim 17 at Line 9 recites the limitation “a second arm having a second bore” which renders the claim indefinite as Claim 16, from which this claim depends, previously recites “a second arm having a second bore” and this it is unclear if this is a redundant limitation or if there is an additional arm having a bore being claimed. It appears this was a typographical error and for purposes of examination, the limitation is being interpreted as being the same ‘second arm having a second bore’ as previously recited in claim 16. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 14, 16 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US PG Pub No. 2020/0375630).
Regarding Claims 11 & 14, Kim discloses lateral spine plate (plate assembly 355, 351 & 352 of spinal fixation device 300, Figs. 1-4, Paragraphs [0045-0098]) for attachment to a lateral side of a vertebra of a spine, the lateral spine plate comprising: a body (355, Fig. 2) having a front, a back, a top, a bottom, a first lateral side, a second lateral side, an axis defined from the front to the back, and a slot transverse to the axis and extending through the body along the axis from the front to the back (See examiner annotated Fig. 2 below); a connector (543 of 500, Fig. 12, Paragraph [0165]) situated in the body and extending through the slot (Fig. 12, Paragraph [0165]), the connector configured to couple the body to an interbody spine implant (310, Fig. 12); and a first arm (351, Fig. 3) coupled to the body (Paragraphs [0082-0083]) and having a first bore (bores 353, Fig. 4, Paragraph [0082]) and a rotating cam lock (370, Fig. 4, Paragraphs [0084-0086]), wherein the first bore is configured to receive a first bone screw (180, Figs. 1 & 4) for reception into a first vertebra (Fig. 1), wherein the first bore is coaxial with the axis (when the first arm 351 is arranged in the extended position as seen in Fig. 1, a vertical axis through the first bore intersects the front to back axis of 355 in a manner similar to the Applicants) and positioned at the top of the body to allow the first bone screw to be received into the first vertebra (Fig. 1), and wherein the cam lock is located adjacent the first bore and configurable to prevent egress of the first bone screw when received in the first bore (Paragraphs [0085-0086]); wherein the connector has a threaded shaft (543, Fig. 12, Paragraphs [0165-166]) configured to be received by the interbody spine implant.

    PNG
    media_image1.png
    552
    680
    media_image1.png
    Greyscale

Regarding Claim 16 & 18 as best understood, Kim discloses a spine implant (spinal fixation device 300, Figs. 1-4, Paragraphs [0045-0098]) for attachment to a first vertebra and a second vertebra of a spine (Fig. 1), the spine implant comprising: an interbody spine cage (310, Fig. 2, Paragraph [0047]) configured to be inserted at least partially between the first vertebra and the second vertebra (Fig. 1); and a lateral spine plate assembly (plate assembly 355, 351 & 352 of spinal fixation device 300) coupled to the interbody spine cage (Figs. 1 & 3), the lateral spine plate assembly comprising: a body (355, Fig. 2) having a front, a back, a top, a bottom, a first lateral side, a second lateral side, an axis defined from the front to the back, and a slot transverse to the axis and extending through the body along the axis from the front to the back (See examiner annotated Fig. 2 above); a connector (543 of 500, Fig. 12, Paragraph [0165]) extending through the slot and coupling to the interbody spine cage (Fig. 12, Paragraph [0165]); and a first arm (351, Fig. 3, Paragraph [0045]) coupled to the body (Paragraphs [0082-0083]) and having a first bore (bores 353, Fig. 4, Paragraph [0082]) configured to receive a first bone screw (180, Figs. 1 & 4) for reception into the first vertebra, wherein the first bore is coaxial with the axis (when the first arm 351 is arranged in the extended position as seen in Fig. 1, a vertical axis through the first bore intersects the front to back axis of 355 in a manner similar to the Applicants) and positioned at the top of the body to allow the first bone screw to be received into the lateral side of the first vertebra (Fig. 1); and a second arm (352, Fig. 3, Paragraph [0045]) coupled to the body (Paragraphs [0082-0083]) and having a second bore (bores 353, Fig. 4, Paragraph [0082]) configured to receive a second bone screw (180) for reception into the second vertebra (Fig. 1), wherein the second bore is coaxial with the axis (when the second arm 352 is arranged in the extended position as seen in Fig. 1, a vertical axis through the second bore intersects the front to back axis of 355 in a manner similar to the Applicants) and positioned at the bottom of the body to allow the second bone screw to be received into the lateral side of the second vertebra (Fig. 1); wherein the spine plate assembly further comprises a first cam lock (top 370 of 351, Fig. 4) and a second cam lock (bottom 370 of 352, Fig. 4); wherein the first cam lock is located adjacent the first bore and configurable to prevent egress of the first bone screw when received in the first bore (Fig. 4, Paragraphs [0085-0086]), and the second cam lock is located adjacent the second bore and configurable to prevent egress of the second bone screw when received in the second bore (Fig. 4, Paragraphs [0085-0086]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 12-13 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub No. 2020/0375630) in view of Blain (US PG Pub No. 2016/0213481).
Regarding Claims 3-5 as best understood, Kim discloses a spine implant (spinal fixation device 300, Figs. 1-4, Paragraphs [0045-0098]) for attachment to a first vertebra and a second vertebra of a spine (Fig. 1), the spine implant comprising: an interbody spine cage (310, Fig. 2, Paragraph [0047]) comprising an insertion hole (round aperture in front face which engages with 355 as seen in Fig. 2) and configured to be inserted at least partially between the first vertebra and the second vertebra (Fig. 1); a first lateral spine plate assembly (plate assembly 355, 351 & 352 of spinal fixation device 300) comprising: a first plate (355, Figs. 2-4) having a first hole (round central aperture as seen in Fig. 2) extending through the first plate; a first arm (351, Figs. 3-4, Paragraph [0045]) having a first bone screw bore (bores 353, Fig. 4, Paragraph [0082]), a first lateral portion (left bottom side of 351 at hinge coupling 330, Fig. 3), and a second lateral portion (right bottom side of 351 at hinge coupling 330, Fig. 3), wherein the first and second lateral portions are spaced apart and receive a portion of the first plate in a pivoting engagement (Paragraph [0067-0073]); wherein the first arm is configured to pivot between a first position (dashed horizontal position as shown in Fig. 3) and a second position (fully extended dashed vertical position as shown in Fig. 3) where the first bone screw bore is coaxial with an axis (a central axis running through each of the bores 353 is coaxial with a central axis running through each of the screws 180 inserted in each bore respectively) and positioned at a top of the first plate to allow a first bone screw to be received into the lateral side of the first vertebra (Fig. 1); and a connector (180, Fig. 1) extending through the first hole into the insertion hole on the interbody spine cage to couple the first lateral spine plate assembly to the interbody spine cage (Paragraphs [0082-0083]), wherein the first position is a collapsed condition (horizontal collapsed dashed position as seen in Fig. 3) and the second position is an extended condition (vertical extended dashed position as seen in Fig. 3).

Kim does not disclose that the first lateral portion of the first arm comprises a first lateral boss and the second lateral portion of the first arm comprises a second lateral boss, wherein the first and second lateral bosses are spaced apart and receive a portion of the first plate in a pivoting engagement, and a hinge pin extending through the first lateral boss, the portion of the first plate, and the second lateral boss to pivotally connect the first arm to the first plate. Although Paragraphs [0067, 0070, 0072] state that “the coupling between the middle plate 355 and the deployment plates 351, 352 is a hinge coupling” and “the deployment plates 351, 352 are hinge-coupled 330 to the middle plate 355, so the deployment plates 351, 352 may rotate to the arbitrary angle α around the center axis of the hinge coupling 330.”, the details of the first and second lateral portions are not shown in the drawings or disclosed in the specification. The first plate appears to include upper and lower first and second lateral bosses (Fig. 2) for engagement with the first and second arms but the structural details are also not disclosed. One having ordinary skill in the art would understand that a set of lateral bosses and a hinge pin extending through the bosses and the portion connected thereto in a hinge-relationship are typical structural components of a hinge coupling. 
Blain discloses a pivoting spinal implant assembly (100, Fig. 9A, Paragraphs [0029]]) comprising a first implant component (114) and a second implant component (108) hingedly attached thereto via a hinge joint (128) (Paragraph [0075-0081]), wherein the first implant component comprises a hinge pin (horizontal projection of 130 which intersects each 132, Fig. 9A) configured to pivotably engage with first and second spaced apart lateral bosses (132, 132, Fig. 9A) on the second implant component, forming a hinge joint (128) oriented to allow pivoting of the first and second implant components with respect to each other (Paragraph [0075]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the hinge coupling between the first plate and the first arm to include first and second lateral bosses on the first arm and a hinge pin extending through the first lateral boss, the first plate, and the second lateral boss as taught by Blain in order to provide the implant with an alternate and functionally equivalent hinge coupling between the spine plate assembly components. 
Regarding Claim 12, Kim discloses the claimed invention as stated above in claim 11, except a first pivot post extending laterally outward from the first lateral side of the body; a second pivot post extending laterally outward from the second lateral side of the body; and wherein the first arm is pivotally coupled to the first pivot post and to the second pivot post. Although Paragraphs [0067, 0070, 0072] state that “the coupling between the middle plate 355 and the deployment plates 351, 352 is a hinge coupling” and “the deployment plates 351, 352 are hinge-coupled 330 to the middle plate 355, so the deployment plates 351, 352 may rotate to the arbitrary angle α around the center axis of the hinge coupling 330.”, the details of the first and second lateral portions are not shown in the drawings or disclosed in the specification. The body appears to include upper and lower first and second lateral bosses (Fig. 2) for engagement with the first and second arms but the structural details are also not disclosed. One having ordinary skill in the art would understand that a set of lateral bosses and a hinge pin extending through the bosses and the portion connected thereto in a hinge-relationship are typical structural components of a hinge coupling. 
Blain discloses a pivoting spinal implant assembly (100, Fig. 9A, Paragraphs [0029]]) comprising a first implant component (114) and a second implant component (108) hingedly attached thereto via a hinge joint (128) (Paragraph [0075-0081]), wherein the first implant component comprises a hinge pin (horizontal projection of 130 which intersects each 132, Fig. 9A) configured to pivotably engage with first and second spaced apart lateral bosses (132, 132, Fig. 9A) on the second implant component, forming a hinge joint (128) oriented to allow pivoting of the first and second implant components with respect to each other (Paragraph [0075]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the hinge coupling between the body and the first arm to include first and second lateral bosses on the first arm and a hinge pin extending through the first lateral boss, the body, and the second lateral boss as taught by Blain in order to provide the implant with an alternate and functionally equivalent hinge coupling between the spine plate assembly components. 
Regarding Claim 13, Kim discloses the claimed invention as stated above in claim 11, and further discloses a second arm (352, Figs. 3-4) having a second bore (bores 353, Fig. 4) configured to receive a second bone screw (180, Fig. 1) for reception into a second vertebra, wherein the second arm is pivotable between an expanded (vertical dashed configuration as seen in Fig. 3) position and a collapsed position (horizontal dashed configuration as seen in Fig. 3) relative to the body, and wherein in the expanded position the second bore in the second is substantially coaxial with the axis (when the second arm 352 is arranged in the extended position as seen in Fig. 1, a vertical axis through the second bore intersects the front to back axis of 355 in a manner similar to the Applicants) and positioned at the bottom of the body to allow the second bone screw to be received into the second vertebra (Fig. 1)
Kim does not disclose a first pivot post extending laterally outward from the first lateral side of the body and a second pivot post extending from the second lateral side of the body; wherein the second arm is coupled to the second pivot post. Although Paragraphs [0067, 0070, 0072] state that “the coupling between the middle plate 355 and the deployment plates 351, 352 is a hinge coupling” and “the deployment plates 351, 352 are hinge-coupled 330 to the middle plate 355, so the deployment plates 351, 352 may rotate to the arbitrary angle α around the center axis of the hinge coupling 330.”, the details of the first and second lateral portions are not shown in the drawings or disclosed in the specification. The body appears to include upper and lower first and second lateral bosses (Fig. 2) for engagement with the first and second arms but the structural details are also not disclosed. One having ordinary skill in the art would understand that a set of lateral bosses and a hinge pin extending through the bosses and the portion connected thereto in a hinge-relationship are typical structural components of a hinge coupling. 
Blain discloses a pivoting spinal implant assembly (100, Fig. 9A, Paragraphs [0029]]) comprising a first implant component (114) and a second implant component (108) hingedly attached thereto via a hinge joint (128) (Paragraph [0075-0081]), wherein the first implant component comprises a hinge pin (horizontal projection of 130 which intersects each 132, Fig. 9A) configured to pivotably engage with first and second spaced apart lateral bosses (132, 132, Fig. 9A) extending from lateral sides on the second implant component, forming a hinge joint (128) oriented to allow pivoting of the first and second implant components with respect to each other (Paragraph [0075]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the hinge coupling between the body and the first arm to include first and second lateral bosses on the first arm and a hinge pin extending through the first lateral boss, the body, and the second lateral boss as taught by Blain in order to provide the implant with an alternate and functionally equivalent hinge coupling between the spine plate assembly components. 
Regarding Claim 17 as best understood, Kim discloses the claimed invention as stated above in claim 16, except wherein the body of the spine plate assembly further comprises: a first pivot post extending from the first lateral side of the body, and a second pivot post extending from the second lateral side of the body. Although Paragraphs [0067, 0070, 0072] state that “the coupling between the middle plate 355 and the deployment plates 351, 352 is a hinge coupling” and “the deployment plates 351, 352 are hinge-coupled 330 to the middle plate 355, so the deployment plates 351, 352 may rotate to the arbitrary angle α around the center axis of the hinge coupling 330.”, the details of the first and second lateral portions are not shown in the drawings or disclosed in the specification. The body appears to include upper and lower first and second lateral bosses (Fig. 2) for engagement with the first and second arms but the structural details are also not disclosed. One having ordinary skill in the art would understand that a set of lateral bosses and a hinge pin extending through the bosses and the portion connected thereto in a hinge-relationship are typical structural components of a hinge coupling. 
Blain discloses a pivoting spinal implant assembly (100, Fig. 9A, Paragraphs [0029]]) comprising a first implant component (114) and a second implant component (108) hingedly attached thereto via a hinge joint (128) (Paragraph [0075-0081]), wherein the first implant component comprises a hinge pin (horizontal projection of 130 which intersects each 132, Fig. 9A) configured to pivotably engage with first and second spaced apart lateral bosses (132, 132, Fig. 9A) extending from lateral sides on the second implant component, forming a hinge joint (128) oriented to allow pivoting of the first and second implant components with respect to each other (Paragraph [0075]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the hinge coupling between the body and the first arm to include first and second lateral bosses on the first arm and a hinge pin extending through the first lateral boss, the body, and the second lateral boss as taught by Blain in order to provide the implant with an alternate and functionally equivalent hinge coupling between the spine plate assembly components. 

Allowable Subject Matter
Claims 6-10 & 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ amendments, filed 08/23/22, have overcome the objections to claims 3, 6, 7, 9, 11-13, & 16-18.
Applicants’ amendments, filed 08/23/22, have overcome the 112(b) rejections for claims 6, 11, 12, 13, 16 & 17. The 112(b) rejections for Claim 3 have been partially overcome; the second 112(b) rejection for Claim 3 has not been addressed and thus it is being upheld as seen in the final office action above. 
With respect to Applicant’s argument regarding the 102 rejection for Claims 3-5: The Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection based on the newly amended claims.
With respect to Applicant’s argument regarding the 103 rejection for Claim 11: The Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection based on the newly amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775